                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:15CR223

        vs.
                                                             ORDER ON APPEARANCE FOR
STEVEN RICE,                                               SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on June 21, 2021 regarding Petition for Offender
Under Supervision [35]. Kelly Steenbock represented the defendant. Michael Norris represented the
government. The defendant was advised of the alleged violation(s) of supervised release, right to
retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal
Rule of Criminal Procedure 32.1(a)(3).
       The defendant appeared by summons, or is otherwise not in custody, and will not be detained.
Therefore, the defendant does not have right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A).
The Court finds the petition sets forth probable cause to believe the defendant violated the terms of
supervised release. The defendant shall appear personally for a final dispositional hearing before
U.S. District Judge Brian C. Buescher in Courtroom No. 5, Roman L. Hruska U.S. Courthouse, 111
South 18th Plaza, Omaha, Nebraska, at 9:30 a.m. on August 5, 2021.
        The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 21st day of June, 2021.

                                                      BY THE COURT:
